Title: To James Madison from Thomas Newton Jr., 19 May 1804
From: Newton, Thomas, Jr.
To: Madison, James



D Sir.
Norfolk May 19. 1804
Your favor enclosing a dft. for fifty six dollars came to hand yesterday. I am much pleased to hear that the Cyder has proved to be excellent. I will as soon as I can see Colo. Cocke engage 15 blls for you. I now do myself the pleasure of sending you for a sample two quarter Casks of Wine—one of Madeira six Years old—warranted to be of the first quality—the other of the best Lisbon Wine. Should you not like either Messrs Ricketts and Newton of Alexandria will rece[i]ve the same from you on Account of Mr. Armistead. The Madeira is $90 ⅌ quarter Cask. The Lisbon is two dollars ⅌ Gallon. I have not the least doubt but the wines will please you. Should you want any more of the same quality pl[e]ase to inform me as soon as possible. When my father wants the money for the wine mention’d in your letter he will apprise you of it.
The wine is cased. With great esteem & regard I remain your ob servt.
Tho: Newton Jr
